Title: To Thomas Jefferson from Nathaniel Ellicott, 7 January 1806
From: Ellicott, Nathaniel
To: Jefferson, Thomas


                  
                     Respected Friend 
                     
                     Occoquan 7th. Jany 1805 [i.e. 1806]
                  
                  By this mail I Return to you the Map you were so obliging as to lend me for which Attention Accept my thanks
                  I notice by Taking a Copy from it it has got a little hulled
                  I am Very Respectfully Yrs
                  
                     N Ellicott 
                     
                  
               